


110 HR 1400 : Iran Counter-Proliferation Act

U.S. House of Representatives
2007-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1400
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2007
			Received; read twice and referred to the Committee on
			 Banking, Housing, and Urban Affairs
		
		AN ACT
		To enhance United States diplomatic efforts
		  with respect to Iran by imposing additional economic sanctions against Iran,
		  and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran Counter-Proliferation Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. United States policy toward Iran.
					Title I—Support for diplomatic efforts relating to preventing
				Iran from acquiring nuclear weapons 
					Sec. 101. Support for international diplomatic
				efforts.
					Sec. 102. Peaceful efforts by the United States.
					Title II—Additional bilateral sanctions against Iran
					Sec. 201. Application to subsidiaries.
					Sec. 202. Additional import sanctions against Iran.
					Sec. 203. Additional export sanctions against Iran.
					Sec. 204. Temporary increase in fee for certain consular
				services.
					Title III—Amendments to the Iran Sanctions Act of
				1996
					Sec. 301. Multilateral regime.
					Sec. 302. Mandatory sanctions.
					Sec. 303. Authority to impose sanctions on principal executive
				officers.
					Sec. 304. United States efforts to prevent
				investment.
					Sec. 305. Clarification and expansion of
				definitions.
					Sec. 306. Removal of waiver authority.
					Sec. 307. Clarification of authority.
					Sec. 308. Applicability of certain amendments.
					Title IV—Additional Measures
					Sec. 401. Additions to terrorism and other lists.
					Sec. 402. Increased capacity for efforts to combat unlawful or
				terrorist financing.
					Sec. 403. Exchange programs with the people of
				Iran.
					Sec. 404. Reducing contributions to the World Bank.
					Sec. 405. Restrictions on nuclear cooperation with countries
				assisting the nuclear program of Iran.
					Title V—Miscellaneous Provisions
					Sec. 501. Termination.
				
			2.United States
			 policy toward Iran
			(a)FindingsCongress
			 finds the following:
				(1)The prospect of the Islamic Republic of
			 Iran achieving nuclear arms represents a grave threat to the United States and
			 its allies in the Middle East, Europe, and globally.
				(2)The nature of this threat is manifold,
			 ranging from the vastly enhanced political influence extremist Iran would wield
			 in its region, including the ability to intimidate its neighbors, to, at its
			 most nightmarish, the prospect that Iran would attack its neighbors and others
			 with nuclear arms. This concern is illustrated by the statement of Hashemi
			 Rafsanjani, former president of Iran and currently a prominent member of two of
			 Iran’s most important decisionmaking bodies, of December 14, 2001, when he said
			 that it is not irrational to contemplate the use of nuclear
			 weapons.
				(3)The theological nature of the Iranian
			 regime creates a special urgency in addressing Iran’s efforts to acquire
			 nuclear weapons.
				(4)Iranian regime leaders have persistently
			 denied Israel’s right to exist. Current President Mahmoud Ahmadinejad has
			 called for Israel to be wiped off the map and the Government of
			 Iran has displayed inflammatory symbols that express similar intent.
				(5)The nature of the
			 Iranian threat makes it critical that the United States and its allies do
			 everything possible—diplomatically, politically, and economically—to prevent
			 Iran from acquiring nuclear-arms capability and persuade the Iranian regime to
			 halt its quest for nuclear arms.
				(b)Sense of
			 CongressIt is the sense of the Congress that—
				(1)Iranian President Ahmadinejad’s persistent
			 denials of the Holocaust and his repeated assertions that Israel should be
			 wiped off the map may constitute a violation of the Convention
			 on the Prevention and Punishment of the Crime of Genocide and should be brought
			 before an appropriate international tribunal for the purpose of declaring Iran
			 in breach of the Genocide Convention;
				(2)the United States
			 should increase use of its important role in the international financial sector
			 to isolate Iran;
				(3)Iran should be
			 barred from entering the World Trade Organization (WTO) until all issues
			 related to its nuclear program are resolved;
				(4)all future free
			 trade agreements entered into by the United States should be conditioned on the
			 requirement that the parties to such agreements pledge not to invest and not to
			 allow companies based in its territory or controlled by its citizens to invest
			 in Iran’s energy sector or otherwise to make significant investment in
			 Iran;
				(5)United Nations
			 Security Council Resolutions 1737 (December 23, 2006) and 1747 (March 24,
			 2007), which were passed unanimously and mandate an immediate and unconditional
			 suspension of Iran’s nuclear enrichment program, represent a critical gain in
			 the worldwide campaign to prevent Iran’s acquisition of nuclear arms and should
			 be fully respected by all nations;
				(6)the United Nations
			 Security Council should take further measures beyond Resolutions 1737 and 1747
			 to tighten sanctions on Iran, including preventing new investment in Iran’s
			 energy sector, as long as Iran fails to comply with the international
			 community’s demand to halt its nuclear enrichment campaign;
				(7)the United States should encourage foreign
			 governments to direct state-owned entities to cease all investment in Iran’s
			 energy sector and all exports of refined petroleum products to Iran and to
			 persuade, and, where possible, require private entities based in their
			 territories to cease all investment in Iran’s energy sector and all exports of
			 refined petroleum products to Iran;
				(8)moderate Arab
			 states have a vital and perhaps existential interest in preventing Iran from
			 acquiring nuclear arms, and therefore such states, particularly those with
			 large oil deposits, should use their economic leverage to dissuade other
			 nations, including the Russian Federation and the People’s Republic of China,
			 from assisting Iran’s nuclear program directly or indirectly and to persuade
			 other nations, including Russia and China, to be more forthcoming in supporting
			 United Nations Security Council efforts to halt Iran’s nuclear program;
				(9)the United States
			 should take all possible measures to discourage and, if possible, prevent
			 foreign banks from providing export credits to foreign entities seeking to
			 invest in the Iranian energy sector;
				(10)the United States should oppose any further
			 activity by the International Bank for Reconstruction and Development with
			 respect to Iran, or the adoption of a new Country Assistance Strategy for Iran,
			 including by seeking the cooperation of other countries;
				(11)the United States
			 should extend its program of discouraging foreign banks from accepting Iranian
			 state banks as clients;
				(12)the United States
			 should prohibit all Iranian state banks from using the United States banking
			 system;
				(13)State and local
			 government pension plans should divest themselves of all non-United States
			 companies investing more than $20,000,000 in Iran’s energy sector;
				(14)the United States should designate the
			 Iranian Islamic Revolutionary Guards Corps, which purveys terrorism throughout
			 the Middle East and plays an important role in the Iranian economy, as a
			 foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act, place the Iranian Islamic Revolutionary Guards Corps on the
			 list of specially designated global terrorists, and place the Iranian Islamic
			 Revolutionary Guards Corps on the list of weapons of mass destruction
			 proliferators and their supporters;
				(15)United States concerns regarding Iran are
			 strictly the result of actions of the Government of Iran; and
				(16)the American
			 people have feelings of friendship for the Iranian people, regret that
			 developments of recent decades have created impediments to that friendship, and
			 hold the Iranian people, their culture, and their ancient and rich history in
			 the highest esteem.
				ISupport for
			 diplomatic efforts relating to preventing Iran from acquiring nuclear weapons
			 
			101.Support for
			 international diplomatic effortsIt is the sense of the Congress that—
				(1)the United States should use diplomatic and
			 economic means to resolve the Iranian nuclear problem;
				(2)the United States
			 should continue to support efforts in the International Atomic Energy Agency
			 and the United Nations Security Council to bring about an end to Iran’s uranium
			 enrichment program and its nuclear weapons program; and
				(3)(A)United
			 Nations Security Council Resolution 1737 was a useful first step toward
			 pressing Iran to end its nuclear weapons program; and
					(B)in light of Iran’s continued defiance
			 of the international community, the United Nations Security Council should
			 adopt additional measures against Iran, including measures to prohibit
			 investments in Iran’s energy sector.
					102.Peaceful efforts
			 by the United StatesNothing
			 in this Act shall be construed as authorizing the use of force or the use of
			 the United States Armed Forces against Iran.
			IIAdditional
			 bilateral sanctions against Iran
			201.Application to
			 subsidiaries
				(a)In
			 GeneralExcept as provided in
			 subsection (b), in any case in which an entity engages in an act outside the
			 United States which, if committed in the United States or by a United States
			 person, would violate Executive Order No. 12959 of May 6, 1995, Executive Order
			 No. 13059 of August 19, 1997, or any other prohibition on transactions with
			 respect to Iran that is imposed under the International Emergency Economic
			 Powers Act (50
			 U.S.C. 1701 et seq.) and if that entity was created or availed
			 of for the purpose of engaging in such an act, the parent company of that
			 entity shall be subject to the penalties for such violation to the same extent
			 as if the parent company had engaged in that act.
				(b)ExceptionSubsection (a) shall not apply to any act
			 carried out under a contract or other obligation of any entity if—
					(1)the contract or obligation existed on May
			 22, 2007, unless such contract or obligation is extended in time in any manner
			 or expanded to cover additional activities beyond the terms of the contract or
			 other obligation as it existed on May 22, 2007; or
					(2)the parent company acquired that entity not
			 knowing, and not having reason to know, that such contract or other obligation
			 existed, unless such contract or other obligation is extended in time in any
			 manner or expanded to cover additional activities beyond the terms of such
			 contract or other obligation as it existed at the time of such
			 acquisition.
					(c)ConstructionNothing in this section shall be construed
			 as prohibiting the issuance of regulations, orders, directives, or licenses
			 under the Executive orders described in subsection (a) or as being inconsistent
			 with the authorities under the International Emergency Economic Powers
			 Act.
				(d)DefinitionsIn
			 this section—
					(1)the term
			 entity means a partnership, association, trust, joint venture,
			 corporation, or other organization;
					(2)an entity is a
			 parent company of another entity if it controls, directly or
			 indirectly, that other entity and is a United States person; and
					(3)the term
			 United States person means any United States citizen, any alien
			 lawfully admitted for permanent residence to the United States, any entity
			 organized under the laws of the United States, or any person in the United
			 States.
					202.Additional
			 import sanctions against IranEffective 120 days after the date of the
			 enactment of this Act—
				(1)goods of Iranian
			 origin that are otherwise authorized to be imported under section 560.534 of
			 title 31, Code of Federal Regulations, as in effect on March 5, 2007, may not
			 be imported into the United States under such section; and
				(2)activities otherwise authorized by section
			 560.535 of title 31, Code of Federal Regulations, as in effect on March 5,
			 2007, are no longer authorized under such section.
				203.Additional
			 export sanctions against IranEffective on the date of the enactment of
			 this Act—
				(1)licenses to export
			 or reexport goods, services, or technology relating to civil aviation that are
			 otherwise authorized by
			 section
			 560.528 of title 31, Code of Federal Regulations, as in effect
			 on March 5, 2007, may not be issued, and any such license issued before such
			 date of enactment is no longer valid; and
				(2)goods, services, or technology described in
			 paragraph (1) may not be exported or reexported.
				204.Temporary increase
			 in fee for certain consular services
				(a)Increase in
			 feeNotwithstanding any other
			 provision of law, not later than 120 days after the date of the enactment of
			 this Act, the Secretary of State shall increase by $1.00 the fee or surcharge
			 assessed under section 140(a) of the Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law
			 103–236;
			 8 U.S.C.
			 1351 note) for processing machine readable nonimmigrant visas
			 and machine readable combined border crossing identification cards and
			 nonimmigrant visas.
				(b)Deposit of
			 amountsFees collected under
			 the authority of subsection (a) shall be deposited in the Treasury.
				(c)Duration of
			 increaseThe fee increase
			 authorized under subsection (a) shall terminate on the date that is one year
			 after the date on which such fee is first collected.
				IIIAmendments to
			 the Iran Sanctions Act of 1996
			301.Multilateral
			 regimeSection 4(b) of the
			 Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to
			 read as follows:
				
					(b)Reports to
				CongressNot later than 6 months after the date of the enactment
				of the Iran Counter-Proliferation Act of 2007 and every six months thereafter,
				the President shall transmit to the appropriate congressional committees a
				report regarding specific diplomatic efforts undertaken pursuant to subsection
				(a), the results of those efforts, and a description of proposed diplomatic
				efforts pursuant to such subsection. Each report shall include—
						(1)a list of the
				countries that have agreed to undertake measures to further the objectives of
				section 3 with respect to Iran;
						(2)a description of
				those measures, including—
							(A)government actions
				with respect to public or private entities (or their subsidiaries) located in
				their territories, that are engaged in Iran;
							(B)any decisions by
				the governments of these countries to rescind or continue the provision of
				credits, guarantees, or other governmental assistance to these entities;
				and
							(C)actions taken in
				international fora to further the objectives of section 3;
							(3)a list of the
				countries that have not agreed to undertake measures to further the objectives
				of section 3 with respect to Iran, and the reasons therefor; and
						(4)a description of
				any memorandums of understanding, political understandings, or international
				agreements to which the United States has acceded which affect implementation
				of this section or section
				5(a).
						.
			302.Mandatory
			 sanctionsSection 5(a) of the
			 Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by
			 striking 2 or more of the sanctions described in paragraphs (1) through
			 (6) of section 6 and inserting the sanction described in
			 paragraph (5) of section 6 and, in addition, one or more of the sanctions
			 described in paragraphs (1), (2), (3), (4), and (6) of such
			 section.
			303.Authority to
			 impose sanctions on principal executive officersSection 5 of the Iran Sanctions Act of 1996
			 (50 U.S.C.
			 1701 note) is amended by adding at the end the
			 following:
				
					(g)Authority to
				impose sanctions on principal executive officers
						(1)Sanctions under
				section 6In addition to the
				sanctions imposed under subsection (a), the President may impose any of the
				sanctions under section 6 on the principal executive officer or officers of any
				sanctioned person, or on persons performing similar functions as such officer
				or officers. The President shall include on the list published under subsection
				(d) the name of any person on whom sanctions are imposed under this
				paragraph.
						(2)Additional
				sanctionsIn addition to the
				sanctions imposed under paragraph (1), the President may block the property of
				any person described in paragraph (1), and prohibit transactions in such
				property, to the same extent as the property of a foreign person determined to
				have committed acts of terrorism for purposes of Executive Order No. 13224 of
				September 23, 2001 (50 U.S.C. 1701
				note).
						.
			304.United States
			 efforts to prevent investmentSection 5 of the Iran Sanctions Act of 1996
			 is amended by adding the following new subsection at the end:
				
					(h)United States
				efforts to address planned investment
						(1)Reports on
				investment activityNot later than January 30, 2008, and every 6
				months thereafter, the President shall transmit to the Committee on Foreign
				Affairs of the House of Representatives and the Committee on Foreign Relations
				of the Senate a report on investment and pre-investment activity, by any person
				or entity, that could contribute to the enhancement of Iran’s ability to
				develop petroleum resources in Iran. For each such activity, the President
				shall provide a description of the activity, any information regarding when
				actual investment may commence, and what steps the United States has taken to
				respond to such activity.
						(2)DefinitionIn
				this subsection—
							(A)the term investment includes
				the extension by a financial institution of credit or other financing to a
				person for that person’s investment; and
							(B)the term
				pre-investment activity means any activity indicating an intent to
				make an investment, including a memorandum of understanding among parties
				indicating such an intent.
							
			305.Clarification
			 and expansion of definitions
				(a)PersonSection
			 14(13)(B) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to
			 read as follows:
					
						(B)(i)a corporation, business
				association, partnership, society, trust, financial institution, insurer,
				underwriter, guarantor, and any other business organization;
							(ii)any foreign subsidiary of any
				entity described in clause (i); and
							(iii)any government entity operating
				as a business enterprise, such as an export credit agency;
				and
							.
				(b)Development and
			 investmentSection 14 of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended—
					(1)in paragraph (4),
			 by inserting tanker or after transportation by;
			 and
					(2)in paragraph
			 (9)—
						(A)by inserting after
			 subparagraph (C) the following:
							
								(D)The sale of an oil
				tanker or liquefied natural gas tanker.
								;
				and
						(B)in the second
			 sentence, by inserting , other than a sale described in subparagraph
			 (D) after goods, service, or technology.
						306.Removal of
			 waiver authority
				(a)Six-month waiver
			 authoritySection 4 of the Iran Sanctions Act of 1996 (50 U.S.C.
			 1701 note) is amended—
					(1)in subsection
			 (d)(1), by striking except those with respect to which the President has
			 exercised the waiver authority of subsection (c);
					(2)by striking
			 subsection (c); and
					(3)by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
					(b)General waiver
			 authoritySection 9 of the Iran Sanctions Act of 1996 (50 U.S.C.
			 1701 note) is amended by striking subsection (c).
				307.Clarification
			 of authoritySection 6(6) of
			 the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by
			 inserting the authorities under after in accordance
			 with.
			308.Applicability of
			 certain amendmentsThe
			 amendments made by sections 302, 305, and 306 shall apply with respect to acts
			 done on or after August 3, 2007.
			IVAdditional
			 Measures
			401.Additions to
			 terrorism and other lists
				(a)Determinations
			 and reportNot later than 120
			 days after the date of the enactment of this Act, the President shall—
					(1)determine whether the Iranian Islamic
			 Revolutionary Guards Corps (in this section referred to as IRGC)
			 should be—
						(A)designated as a
			 foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act (8
			 U.S.C. 1189);
						(B)placed on the list
			 of specially designated global terrorists; and
						(C)placed on the list
			 of weapons of mass destruction proliferators and their supporters; and
						(2)report the determinations under paragraph
			 (1) to the Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations of the Senate, including, if the President
			 determines that such Corps should not be so designated or placed on either such
			 list, the justification for the President’s determination.
					(b)Extension of
			 authorityThe President may
			 block all property and interests in property of the following persons, to the
			 same extent as property and interests in property of a foreign person
			 determined to have committed acts of terrorism for purposes of Executive Order
			 No. 13224 of September 21, 2001 (50 U.S.C. 1701 note) may be
			 blocked:
					(1)Persons who assist or provide financial,
			 material, or technological support for, or financial or other services to or in
			 support of, the IRGC or entities owned or effectively controlled by the
			 IRGC.
					(2)Persons otherwise associated with the IRGC
			 or entities referred to in paragraph (1).
					(c)DefinitionsIn this section—
					(1)the term
			 specially designated global terrorist means any person included on
			 the Annex to Executive Order No. 13224, of September 23, 2001, and any other
			 person identified under section 1 of that Executive order whose property and
			 interests in property are blocked by that section; and
					(2)the term weapons of mass destruction
			 proliferators and their supporters means any person included on the
			 Annex to Executive Order No. 13382, of June 28, 2005, and any other person
			 identified under section 1 of that Executive order whose property and interests
			 in property are blocked by that section.
					402.Increased
			 capacity for efforts to combat unlawful or terrorist financing
				(a)FindingsThe work of the Office of Terrorism and
			 Financial Intelligence of the Department of Treasury, which includes the Office
			 of Foreign Assets Control and the Financial Crimes Enforcement Center, is
			 critical to ensuring that the international financial system is not used for
			 purposes of supporting terrorism and developing weapons of mass
			 destruction.
				(b)AuthorizationThere is authorized for the Secretary of
			 the Treasury $59,466,000 for fiscal year 2008 and such sums as may be necessary
			 for each of the fiscal years 2009 and 2010 for the Office of Terrorism and
			 Financial Intelligence.
				(c)Authorization
			 amendmentSection 310(d)(1) of title 31,
			 United States Code, is amended by striking such sums as may be necessary
			 for fiscal years 2002, 2003, 2004, and 2005 and inserting
			 $85,844,000 for fiscal year 2008 and such sums as may be necessary for
			 each of the fiscal years 2009 and 2010.
				403.Exchange
			 programs with the people of Iran
				(a)Sense of
			 CongressIt is the sense of
			 the Congress that the United States should seek to enhance its friendship with
			 the people of Iran, particularly by identifying young people of Iran to come to
			 the United States under United States exchange programs.
				(b)Exchange
			 programs authorizedThe
			 President is authorized to carry out exchange programs with the people of Iran,
			 particularly the young people of Iran. Such programs shall be carried out to
			 the extent practicable in a manner consistent with the eligibility for
			 assistance requirements specified in section 302(b) of the Iran Freedom Support
			 Act (Public
			 Law 109–293).
				(c)AuthorizationOf the amounts available to the Department
			 of State for Educational and Cultural Exchanges to carry out the
			 Mutual Educational and Cultural Exchange Act of 1961, there is authorized to be
			 appropriated to the President to carry out this section the sum of $10,000,000
			 for fiscal year 2008.
				404.Reducing
			 contributions to the World BankThe President of the United States shall
			 reduce the total amount otherwise payable on behalf of the United States to the
			 International Bank for Reconstruction and Development for each fiscal year by
			 the percentage represented by—
				(1)the total of the
			 amounts provided by the Bank to entities in Iran, or for projects and
			 activities in Iran, in the then-preceding fiscal year; divided by
				(2)the total of the
			 amounts provided by the Bank to all entities, or for all projects and
			 activities, in the then-preceding fiscal year.
				405.Restrictions on
			 nuclear cooperation with countries assisting the nuclear program of
			 Iran
				(a)In
			 general
					(1)RestrictionNotwithstanding
			 any other provision of law or any international agreement—
						(A)no agreement for
			 cooperation between the United States and the government of any country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to Iran may be submitted to the President or to Congress
			 pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2153),
						(B)no such agreement
			 may enter into force with such country,
						(C)no license may be
			 issued for export directly or indirectly to such country of any nuclear
			 material, facilities, components, or other goods, services, or technology that
			 would be subject to such agreement, and
						(D)no approval may be
			 given for the transfer or retransfer directly or indirectly to such country of
			 any nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to such agreement,
						until the
			 President makes the determination and report under paragraph (2).(2)Determination
			 and reportThe determination and report referred to in paragraph
			 (1) are a determination and report by the President, submitted to the Committee
			 on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives, that—
						(A)Iran has ceased
			 its efforts to design, develop, or acquire a nuclear explosive device or
			 related materials or technology; or
						(B)the government of
			 the country that is assisting the nuclear program of Iran or transferring
			 advanced conventional weapons or missiles to Iran—
							(i)has
			 suspended all nuclear assistance to Iran and all transfers of advanced
			 conventional weapons and missiles to Iran; and
							(ii)is
			 committed to maintaining that suspension until Iran has implemented measures
			 that would permit the President to make the determination described in
			 subparagraph (A).
							(b)ConstructionThe
			 restrictions in subsection (a)—
					(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 contained in the Atomic Energy Act of 1954 and other laws; and
					(2)shall not be
			 construed as affecting the validity of agreements for cooperation that are in
			 effect on the date of the enactment of this Act.
					(c)DefinitionsIn
			 this section:
					(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C.
			 2014(b)).
					(2)Assisting the
			 nuclear program of IranThe
			 term assisting the nuclear program of Iran means the intentional
			 transfer to Iran by a government, or by a person subject to the jurisdiction of
			 a government with the knowledge and acquiescence of that government, of goods,
			 services, or technology listed on the Nuclear Suppliers Group Guidelines for
			 the Export of Nuclear Material, Equipment and Technology (published by the
			 International Atomic Energy Agency as Information Circular INFCIRC/254/Rev.
			 3/Part 1, and subsequent revisions), or the Nuclear Suppliers Group Guidelines
			 for Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIR/254/Rev. 3/Part 2, and subsequent revisions).
					(3)Country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to IranThe term country that is
			 assisting the nuclear program of Iran or transferring advanced conventional
			 weapons or missiles to Iran means—
						(A)the Russian
			 Federation; and
						(B)any other country
			 determined by the President to be assisting the nuclear program of Iran or
			 transferring advanced conventional weapons or missiles to Iran.
						(4)Transferring
			 advanced conventional weapons or missiles to IranThe term
			 transferring advanced conventional weapons or missiles to Iran
			 means the intentional transfer to Iran by a government, or by a person subject
			 to the jurisdiction of a government with the knowledge and acquiescence of that
			 government, of goods, services, or technology listed on—
						(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
						(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
						(d)Effective
			 dateThe amendment made by subsection (a) shall apply to expense
			 paid or incurred on or after January 1, 2007.
				VMiscellaneous
			 Provisions
			501.Termination
				(a)TerminationThe restrictions provided in sections 203,
			 404, and 405 shall cease to be effective with respect to Iran on the date on
			 which the President determines and certifies to the appropriate congressional
			 committees that Iran—
					(1)has ceased its
			 efforts to design, develop, manufacture, or acquire—
						(A)a nuclear
			 explosive device or related materials and technology;
						(B)chemical and
			 biological weapons; and
						(C)ballistic missiles
			 and ballistic missile launch technology;
						(2)has been removed
			 from the list of countries the governments of which have been determined, for
			 purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C.
			 2405(j)), section 620A of the Foreign Assistance Act of 1961, section 40 of the
			 Arms Export Control Act, or any other provision of law, to have repeatedly
			 provided support for acts of international terrorism; and
					(3)poses no
			 significant threat to United States national security, interests, or
			 allies.
					(b)DefinitionIn
			 subsection (a), the term appropriate congressional committees
			 means the Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations of the Senate.
				
	
		
			Passed the House of
			 Representatives September 25, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
